Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, and 15-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Sawyers (United States Patent Application Publication US 2012/0086276), hereinafter Sawyers, teaches that an electronic device including multiple power sources to provide enhanced amount of power to the load, provide power from the battery when the AC adapter for the main power source is disconnected, and charge one or more batteries with remaining power after providing power to the load from the main power source. However, Sawyers does not teach the second mode associated with an Asynchronous Dynamic Random Access Memory Refresh (ADR) operation of the information handling system. 
Kelly et al. (United States Patent Application Publication US 2016/0118121), hereinafter Kelly, teaches a volatile memory data save subsystem that can perform an asynchronous DRAM reset using battery power or a shared power source in response to 
The prior art of record do not teach or suggest individually or in combination
A power supply unit configured to provide power to a power rail at a first voltage level when the power supply unit is operating in a first mode…wherein the first mode is associated with a normal operation of the information handling system…a power assist unit coupled to the power rail, the power assist unit including: a power storage element;…a controller configured to…direct the converter to provide power from the power storage element to the power rail at the first voltage level when the power supply unit is operating in the first mode
Especially, in a normal operation of the information handling system, Sawyers and Kelly do not teach or suggest a power supply unit and a power assist unit to provide a same amount of power at a first voltage level to a power rail.
Furthermore, Sawyers and Kelly does not teach or suggest the first and the second modes of the power supply unit. Rather, Sawyers and Kelly teach the first and second modes of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony J. De Jong (REG. No. 60244) on 12/7/2020.

Claim Amendments
1. (Currently Amended) An information handling system, comprising: a power supply unit configured to provide power to a power rail at a first voltage level when the power supply unit is operating in a first mode, and to provide power to the power rail at a second voltage level when the power supply unit is operating in a second mode, wherein the first mode is associated with a normal operation of the information handling system and the second mode is associated with an Asynchronous Dynamic Random Access Memory Refresh (ADR) operation of the information handling system; and a power assist unit coupled to the power rail, the power assist unit including: a power storage element; a converter coupled to the power storage element and to the power rail; and a controller configured to determine whether the power supply unit is unit is operating in the first mode, and to direct the converter to provide power from the power storage element to the power rail at the second voltage level when the power supply unit is operating in the second mode.  
2. (Currently Amended) The information handling system of claim 1, wherein: the power supply unit is further configured to provide no power to the power rail when the power supply unit is in a third mode, wherein the third mode is associated with a Non-Volatile Dual In- Line Memory Module (NVDIMIM) battery hold up operation of the information handling system; and the controller is further configured to direct the converter to provide power from the power storage element to the power rail at the second voltage level when the Atty Dkt No: DC-112328Page 2 of 8App No: 16/175,820power supply unit is operating in the third mode.  
3. (Currently Amended) The information handling system of claim 2, wherein the power assist unit provides current on the power rail to start a cooling fan of the information handling system when the power supply unit is in the third mode.  
4. (Currently Amended) The information handling system of claim 1, wherein: the power supply unit is further configured to provide a current level indication to the controller that indicates an amount of current supplied to the power rail by the power supply unit when the power supply unit is in the first  mode; the controller is further configured to determine if the amount of current is greater than or less than a threshold level when unit is in the first mode; and directing the converter to provide power to the power rail at the first voltage level is in response to the amount of current being greater than the threshold level.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/H.K./Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187